Stephen, J.,
delivered the opinion of this court.
This case comes up upon an appeal from Baltimore county court, on a case stated. It appears by the facts agreed upon between the parties, that Christopher Hughes on the 27th Jan*285uary 1783, leased the land for which the ejectment was brought to a certain Leonard Harbaugh, for the term of ninety-nine years, renewable forever, at the yearly rent of <£206 current money, payable by moieties, on the 25th of March and the 29th of September, in each and every year, with a clause in the said lease, stipulating for a right of re-entry, by the said Hughes, in case the said rent should be in arrear and unpaid, for the space of sixty days next after the times limited for the payment thereof, the same being first lawfully demanded. That Harbaugh, the lessee, entered upon the demised premises under the said lease, and continued in possession for several years, when the rent being in arrear, Hughes, the landlord, on the 11th December 1789, entered as landlord upon the property, and took possession thereof; of which property, he, and those claiming under him, including the defendants, have been in adversary possession, exercising exclusive acts of ownership over the whole, from the year 1789 to the time of the case stated. The lessors of the plaintiff, brought this action of ejectment as the administrators of Harbaugh; and the question is, whether upon the above facts they were entitled tore-cover? The judgment of the county court was for the defendants, from which judgment the plaintiffs have appealed to this court.
We cannot entertain a doubt, as to the propriety of affirming that judgment. A right of entry in the plaintiff, is essential to a recovery in the action of ejectment, and that right was clearly extinguished and taken away, by the length and character of the defendants possession, as admitted in this case. The lessor of the plaintiff must shew, that he had a right of entry at the time of the demise; for if his entry is barred by the statute of limitations, he cannot recover in an action of ejectment. Roscoe on Ev. 324. We are of opinion that the judgment of the court below must be affirmed.
JUDGMENT AFFIRMED.